MEMORANDUM **
Mario Marquez-Lerma, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming an immigration judge’s (“IJ”) order finding his applications for relief abandoned and ordering him deported. We have jurisdiction pursuant to 8 U.S.C. § 1252. We deny the petition for review.
Petitioner contends that the BIA erred by summarily affirming the IJ’s order without addressing the issue of ineffective assistance of counsel. Although the BIA must address arguments raised on appeal, see Sagaydak v. Gonzales, 405 F.3d 1035, 1040 (9th Cir.2005) (“[t]he BIA [is] not free to ignore arguments raised by a petitioner”), Petitioner did not state that he was raising an ineffective assistance of counsel argument and he did not comply with Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988) (requiring motion to reopen for ineffective assistance of counsel to be supported by affidavit, bar complaint, and notice to counsel). Accordingly, the BIA did *671not err in failing to address the issue of ineffective assistance of counsel.
PETITION FOR REVIEW DENIED.
Judge FISHER concurs in the result.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.